Citation Nr: 0013397	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  During that time period, he was a prisoner of war held 
by the Germans from December 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
irritable bowel syndrome, and an increased rating for 
bilateral pes planus, at the time rated as 10 percent 
disabling.  He responded that same month with a notice of 
disagreement, initiating this appeal.  A June 1995 statement 
of the case was afforded the veteran, and he in turn filed a 
June 1995 VA Form 9, completing his appeal.  

In the course of this appeal, the veteran was awarded an 
increased rating, to 30 percent, for his bilateral pes 
planus.  However, because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
that disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993)].  
Accordingly, this issue remains in appellate status.  

The veteran also filed a February 1996 notice of disagreement 
in response to a May 1995 rating decision which awarded the 
veteran service connection, with a 30 percent initial rating, 
for coronary artery disease.  He was sent a March 1996 
statement of the case on this issue, but did not file a 
substantive appeal; therefore, this issue is not perfected 
for appeal before the Board.  38 U.S.C.A. § 7105 (West 1991).  



FINDINGS OF FACT

1.  The veteran was a prisoner of war during his term of 
military service.  

2.  The veteran does not have irritable bowel syndrome.  

3.  The veteran's bilateral pes planus is characterized by 
callosities of the feet, valgus deformity, and pain on 
manipulation and use.  


CONCLUSIONS OF LAW

1.  The grant of service connection for irritable bowel 
syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).  

2.  An increased rating for the veteran's service connected 
bilateral pes planus, currently rated as 30 percent 
disabling, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a lower gastrointestinal, 
including irritable bowel syndrome.  However, his service 
personnel records confirm that he was a prisoner of war from 
December 1944 to April 1945.  

The veteran filed a claim in April 1994 for service 
connection for irritable bowel syndrome.  He reported 
problems with excessive gas, constipation, and occasional 
diarrhea.  

A VA gastrointestinal examination was afforded the veteran in 
January 1995.  He denied any pain, nausea, vomiting, or 
diarrhea, or any other bowel disturbances.  Upon objective 
examination, he had a non-tender abdomen, positive bowel 
sounds, and an absence of hepatosplenomegaly.  However, a 
reducible ventral abdominal herniation in the subxiphoid area 
was noted.  The diagnostic impression was of no overt 
gastrointestinal abnormalities, other than a ventral 
abdominal hernia.  

The veteran's feet were evaluated by the VA in February 1995.  
He reported a long history of bilateral foot pain.  He uses 
arch supports provided by the VA.  Upon physical examination, 
the veteran walked slowly.  X-rays of the bilateral feet 
revealed degenerative joint disease with some valgus 
deformity bilaterally.  A small heel spur was also visible on 
the left foot.  

The RO considered the medical evidence of record and issued a 
May 1995 rating decision denying the veteran's claim for 
service connection for irritable bowel syndrome.  An 
increased rating for his bilateral pes planus was also 
denied.  He responded with a timely notice of disagreement, 
initiating this appeal.  In his notice of disagreement, he 
reported recurrent symptoms of constipation and/or diarrhea, 
excessive bloating, and gas.  He also avoids certain foods 
which may aggravate his gastrointestinal problems.  

The veteran was afforded another VA gastrointestinal 
examination, administered by Dr. R.B., M.D., in July 1995.  
He reported symptoms of chronic constipation alternating with 
diarrhea.  Upon objective examination, his liver and spleen 
were not palpable, and no masses or areas of tenderness were 
noted.  His bowel sounds were active and within normal 
limits.  His sphincter tone was good, and no rectal masses 
were evident.  His prostate was clinically normal.  The 
diagnostic impression was of questionable large bowel 
obstruction and questionable inflammatory bowel syndrome.  
The examiner recommended additional diagnostic work-up to 
further explore the etiology of the veteran's abdominal 
complaints.  

An examination of the veteran's feet was also afforded him in 
July 1995.  The examiner noted callous formation over the 
soles of both feet.  Otherwise, he had full range of motion 
and strength of the feet.  X-rays were also taken of the 
veteran's feet.  Degenerative arthritis, more advanced on the 
right, was confirmed bilaterally. A small left heel spur was 
again noted.  Bilateral pes planus, moderately severe, was 
diagnosed.  

A VA gastrointestinal barium study was afforded the veteran 
in August 1995 in order to assess his abdominal disabilities, 
if any.  Two large diverticula were observed; however, 
definite diverticulitis could not be confirmed.  His bowels 
otherwise displayed a normal mucosal pattern throughout.  

Dr. R.B., again evaluated the veteran's gastrointestinal 
complaints in January 1996.  The veteran's complaints of 
constipation followed by frequent bowel movements and 
diarrhea were repeated.  The VA physician examined the 
veteran and his recent gastrointestinal studies, and 
determined his small bowel "appeared entirely within normal 
limits."  A diagnosis of irritable bowel syndrome was 
afforded him, but by history only.  The doctor concluded that 
there was "no objective evidence of the presence of 
irritable bowel" and he would therefore question "the 
severity of [the veteran's] symptomatology."  

A new VA examination of the feet was afforded the veteran in 
January 1996.  He could stand, but could not squat.  He could 
walk, but with difficulty, and with an unsteady gait.  He 
also had great difficulty pronating his feet and rising on 
his heels and toes.  His toes were mal-rotated, and callous 
formation was evident.  No secondary skin or vascular changes 
were noted.  Bilateral pes planus, third degree, was 
diagnosed.   Another VA medical examination of the veteran's 
feet performed in February 1996 revealed palpable pulses in 
both feet.  Skin tone was also normal bilaterally.  When 
standing, he exhibited a marked instep bulge and a valgus 
deformity of the heels.  Bilateral pes planus was confirmed.  
The RO considered the additional medical evidence added to 
the record, and awarded the veteran an increased rating, to 
30 percent, for his bilateral pes planus.  His appeal was 
then forwarded to the Board.  


Analysis
I. Service connection - Irritable bowel syndrome

The veteran seeks service connection for irritable bowel 
syndrome.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In the case 
of a former prisoner of war, certain statutorily enumerated 
disorders, including irritable bowel syndrome, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree at anytime after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As the veteran is a former prisoner of war, he merely needs 
to demonstrate a current diagnosis of irritable bowel 
syndrome and, in the absence of an intercurrent cause, 
service connection will be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  The medical evidence includes 
references to the presence of irritable bowel syndrome.  
Therefore, the claim for service connection for irritable 
bowel syndrome is well grounded.  

The veteran was afforded several VA medical examinations in 
1995 and 1996; however, at no time was he definitively 
diagnosed with irritable bowel syndrome.  A VA examiner, Dr. 
R.D., gave the veteran a diagnosis of "questionable 
inflammatory bowel syndrome" in July 1995; however, upon re-
evaluation by this same examiner in January 1996, the 
veteran's bowel "appeared entirely within normal limits."  
A diagnosis of irritable bowel syndrome was afforded him, but 
based only on the veteran's reported history of a prior 
diagnosis; a diagnosis based on a factual history not 
accepted by the Board is itself not binding on the Board.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Owens v. 
Brown, 7 Vet. App. 429, 432-33 (1995).  The VA doctor 
thereafter concluded that there was "no objective evidence 
of the presence of irritable bowel" and he would therefore 
question "the severity of [the veteran's] symptomatology."  
Likewise, the January 1995 VA gastrointestinal examination 
report reflects a diagnostic impression of "no overt 
gastrointestinal abnormalities,"  and the veteran's August 
1995 barium gastrointestinal study revealed a normal mucosal 
pattern throughout the bowel.  

The veteran himself has alleged that he has irritable bowel 
syndrome, as evidenced by his chronic constipation, diarrhea, 
and excessive bloating and gas, but he is shown to be a lay 
person; therefore, he is not qualified to offer expert 
medical testimony with which to well ground his claim.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

The clear preponderance of the medical evidence supports the 
conclusion that the veteran  does not have irritable bowel 
syndrome.  Because the evidence supports a finding of fact 
that the veteran does not have the disability for which 
service connection has been requested, the claim must be 
denied.
  

II. Increased rating - Bilateral pes planus

The veteran seeks an increased rating, in excess of 30 
percent, for his service connected bilateral pes planus, 
which he claims causes increased foot pain and limits his 
mobility.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The VA's Schedule for Rating Disabilities provides that a 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  

For the reasons to be discussed below, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating, in excess of 30 percent, for his service connected 
bilateral pes planus.  

According to the medical evidence of record, the veteran has 
been afforded numerous VA medical examinations of his feet.  
He was most recently examined in February and July 1995, and 
again in January and February 1996.  However, at no time of 
record was marked pronation exhibited in either foot.  
Likewise, no examiner has identified either marked inward 
displacement of the feet or severe spasm of the tendo 
achilles.  While some valgus deformity was noted on the 
February 1995 and February 1996 medical examination reports, 
this deformity was not characterized by the examiner as 
marked.  The veteran has also reported some pain and 
tenderness of the feet; however, it has not been 
characterized as extreme.  Finally, although the veteran uses 
orthopedic devices provided by the VA, he does appear to draw 
some benefit from their use.  He is able to walk on his own, 
albeit slowly, and has normal skin tone and color.  No 
vascular changes have been noted upon objective examination.  

Overall the preponderance of the evidence is against an 
increased rating, in excess of 30 percent, for the veteran's 
service connected bilateral pes planus.  Furthermore, the 
evidence is not in balance between the two ratings such that 
38 C.F.R. § 4.7 need be applied.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected pes planus has 
not required frequent periods of hospitalization; nor is it 
shown by the evidence to present marked interference with 
employment, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, an increased rating for the veteran's service 
connected bilateral pes planus is not warranted.  


ORDER

1.  Service connection is denied for irritable bowel 
syndrome.  

2.  An increased rating is denied for service connected 
bilateral pes planus.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

